Citation Nr: 0711916	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a low back disability 
has been received and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1949 to 
October 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

In April 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection for low back disability, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappeased rating decision of February 2004, the RO 
denied the veteran's claim for service connection for low 
back disability.

2.  The evidence associated with the claims file subsequent 
to the February 2004 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the clam, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's current low back disability is 
etiologically related to active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  Low back disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §  3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.
The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to service connection for low back disability.  Therefore, no 
further development of the record is required with respect to 
the matters decided herein.  Although the record reflects 
that the RO has not provided VCAA notice with respect to the 
initial-disability-rating and effective-date elements of the 
claim, those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed decision dated in February 2004, the RO 
denied entitlement to service connection for a low back 
disability based on its determination that no back injury or 
other chronic back condition was shown in service and its 
determination that there was no relationship shown between 
the veteran's military service and his current back 
disability.  The veteran's current claim to reopen was filed 
in September 2004.  

The medical evidence added to the record since the February 
2004 rating decision includes a transcript of the November 
2005 hearing before the undersigned.  At the hearing the 
veteran testified that he injured his back in service.  The 
Board has found this testimony to be credible.  Since the 
prior denial was based in part on the RO's determination that 
no back injury was incurred in service, the veteran's 
testimony is not cumulative or redundant.  In addition, it 
relates to an unestablished fact necessary to substantiate 
the claim.  Moreover, when considered in light of the medical 
evidence previously of record linking the veteran's current 
low back disability to service injury, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he injured his back during active 
duty in Korea while lifting 55 gallon drums of gasoline and 
claims that he was seen on two different occasions while in 
service for back pain.  The veteran also contends that he 
initially filed a claim for service connection for his back 
condition at the RO in Roanoke, Virginia in 1953, less than a 
year after his discharge from active duty.  However, he 
claims that due to his inability to make his scheduled VA 
examination, his claim was voided by the Roanoke RO.  The 
veteran claims further that he sought treatment for his back 
condition from his private doctor in 1953.  However, the 
doctor who treated the veteran in 1953 is deceased and the 
records of his treatment at that time could not be obtained.  
The veteran also contends that he started receiving treatment 
from Dr. R. Hunter around 1984 and that based on the results 
of X-rays, Dr. Hunter diagnosed him with degenerative disc 
disease.

During the veteran's November 2005 hearing, the veteran's 
daughter, who was born in 1965, testified that as a child, 
she witnessed her father having lots of back pain and 
problems with his back.  In addition, the record contains a 
letter from a sister of the veteran, which indicates that she 
remembers the veteran having severe back problems after his 
discharge from service and that the veteran wrote to her 
complaining about his back problems while on active duty in 
Korea.  

Service medical records show that in September 1952, the 
veteran was seen for complaints of continuous lumbar pain for 
two days.  Post-service medical records show that the veteran 
has been treated by Dr. R. Hunter for complaints of low back 
pain and other disabilities since 1984 and that he has been 
diagnosed within that time with degenerative disc disease.  
The record also contains several letters from Dr. Hunter, the 
last one being written in December 2005.  He stated that 
after a complete review of the veteran's service medical 
records, it was his opinion that due to the early age at 
which the veteran's back problem became symptomatic as well 
as the persistence and chroniciity of the symptoms, the 
veteran's low back disability more likely than not, is 
related to his in-service back injury.

The record reflects that the veteran was seen for back pain 
during service, he continued to experience back pain 
following his discharge from service and was eventually 
diagnosed with degenerative disc disease of the back.  The 
veteran's private physician has opined that it is more likely 
than not that his current low back disability is related to 
service and there is no contradictory medical opinion of 
record.  Therefore, the Board is satisfied that the evidence 
supportive of this claim is at least in equipoise with that 
against the claim.  Therefore, the veteran is entitled to 
service connection for his current low back disability.




ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a low back 
disability is granted.

Entitlement to service connection for low back disability is 
granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


